Title: To Benjamin Franklin from Frederick William de Woedtke, 4 July 1776
From: Woedtke, Frederick William, baron de
To: Franklin, Benjamin


Monsieur,
Kronpoint ce 4 Julei 1776
  J’espere que le s. Colonel Allen vous aura remise ma letter par laquelle vous ne savez que trop noter situation, laquelle est la plus épineuse de nos trouppes, comme [illegible] que avoire [illegible], par [illegible] juge [illegible] nous [illegible] experimenté et que les Generaux [illegible] Sulivan [illegible] gouverneur [illegible] de nos trouppes, cependant nous avons ici un nouveau Gènèral qui dirige tout le monde–le s. Colonel Antheil il est Aide Camp General, il i a deux ans quil etoit [illegible] sans theorie sans pratique protegé du brave General [illegible] qui est l’ami intime de la femme d’Antheil. Le Capitaine Marquesi qui est le porteur de cette letter vous dira bien des choses. On a fait acroire au General Sulivan qu’il ne savoit son metier quoique j’ai vû de son travaille ce qui la si fort dégouté quil est parti pour philadelphie. Il a eû le malheur de perder sans sa faute tout son [illegible] j’ai eû malheur de perder ses chevaux [illegible] voyage de philadelphis jusqu’a sorel je suis trè [illegible] Je ne puis [illegible] dans le nouveau [illegible] de plus vingt lieues autant que je [illegible] pour le bien être de nos trouppes tout ce quil i a [illegible] nous portent tout le mal imaginable au camp de chambli j’ai apris par plusieurs canadiens attaché aux Congres que les anglois avoit mis 500 Guines pour m’avoir prisonnier, je ne puis nier que cela ma flatté de beaucoup. Je desir fort, Monsieur, d’avoir un mot de reponse sur mes lettres, et recomende comme un citoyen comme un Géneral et comme un homme d’honneur de faire donner la place d’aide Camp Général a un homme experimenté. Si j’avois a proposer quelqu’n cela seroit le Colonel Scienkler [St. Clair]. La disharmonie enter nos trouppes continue. Les 4 Vaisseau de Guerre que nous avons sur le lac sont en un très mauvaise état meme ils nónt point des balles quoique nous avons du plomb. Je vous écris tout sans déguisement, et j’ai l’honneur de me dire avec la plus grande considération Monsieur votre tres humble et très obeissant serviteur
Woedtke
